Citation Nr: 0407653	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-16 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder. 

3.  Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1989 and from December 1990 to May 1991.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.  

2.  The veteran's back disorder is not related to service.

3.  There is no medical evidence that the veteran has a 
current diagnosis of a bilateral ankle disorder. 

4.  There is no medical evidence that the veteran has a 
current diagnosis of a bilateral hip disorder. 


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service, nor may degenerative joint disease be presumed to 
have been so incurred or aggravated.  38 U.S.C.A §§ 1101, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.303, 3.307, 3.309 (2003).


2.  A bilateral ankle disorder was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303 (2003).

3.  A bilateral hip disorder was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a back 
disorder, a bilateral ankle disorder and a bilateral hip 
disorder.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the issues on appeal, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of the issues on appeal.

I.  Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

The Board finds that VA has complied with the duty to assist 
requirement of the VCAA.  The Board notes that there does not 
appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all private and 
VA medical records identified by the veteran and his 
representative.  The veteran was also afforded a VA 
examination to determine whether his current back disorder 
was related to service.  Also, since there is no medical 
evidence of a current disability involving either ankle or 
hip, a VA examination involving these claimed disorders is 
not necessary.  Therefore, no additional development is 
required. 

The Board also finds that VA has complied with the duty to 
notify the veteran of the information and evidence that is 
necessary to substantiate his claims.  The Board observes 
that the discussions in a February 2002 letter by the RO, a 
rating decision of March 2003, and a statement of the case 
issued in April 2003 have informed the veteran and his 
representative of the information and evidence necessary 
prove his claims.  The Board finds that the RO's February 
2002 letter notified the veteran of the evidence, if any, he 
was expected to obtain and which evidence, if any, VA would 
obtain in connection with his claims.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

Based on the foregoing, disposition of the veteran's claims 
at the present time is appropriate, as there is no prejudice 
to the veteran in proceeding to consider the claims at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  

II.  Discussion

The veteran is seeking service connection for a back 
disorder, a bilateral ankle disorder and a bilateral hip 
disorder.  He claims that he incurred these disorders as a 
result of over 69 jumps as a paratrooper while serving on 
active duty from 1980 to 1985.  For the reasons set forth 
below, the Board finds that the preponderance of the evidence 
is against the veteran's claims. 

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In addition, certain chronic diseases such as arthritis may 
be presumed to have been incurred in or aggravated during 
service if manifested to a compensable degree (10 percent) 
within one year of separation from active military service.  
38 U.S.C.A.   §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003); 67 Fed. Reg. 67792-67793 (Nov. 
7, 2002).

A.  Back Disorder

In this case, the veteran's service medical records show that 
he injured his lower pelvic area during a parachute jump in 
May 1982.  His symptoms involved redness, slight swelling and 
extreme discomfort with sitting.  X-rays were negative.  The 
diagnosis was a bruised coccyx.  When seen for follow-up 
evaluation in June 1982, the veteran reported pain in his 
tailbone with running and doing sit-ups.  However, a physical 
examination revealed no swelling, discoloration, and full 
range of motion.  The diagnostic assessment was questionable 
contusion of the coccyx with status post injury.  The 
remainder of his service medical records made no reference to 
back pain or a back disorder including an August 1988 
retention examination.  Unfortunately, the veteran was 
purportedly never afforded a separation examination.

In an October 2001 letter, with enclosed treatment records, a 
chiropractor indicated that he had treated the veteran for 
knee and low back pain.  The chiropractor stated that the 
veteran's pain could be due to degenerative joint disease 
related to being a paratrooper in the 1980's.  In a May 2002 
letter, the chiropractor stated that radiographs revealed 
mild to moderate degenerative changes throughout the spine. 

A VA general medical examination in February 2002 revealed X-
ray evidence of questionable bilateral L5 spondylosis versus 
combination shadow irregularity.  In November 2002, the 
veteran underwent a VA orthopedic examination to determine 
whether he had a current back disorder as a result of 
service.  At that time, the examiner interviewed the veteran, 
reviewed the claims file, and examined the veteran's spine.  
The examiner concluded with a diagnosis of minimal 
degenerative disease of the lumbosacral spine, without any 
evidence of current muscle spasm, which the examiner said was 
expected for an individual of the veteran's age.  The 
examiner then concluded that "it is at least as likely as 
not that the back pain acute episode that he experienced in 
1982 is unrelated to his later subsequent complaints of 
chronic back pain."  The examiner based his opinion on the 
fact that the veteran's records were silent for any 
complaints of pain or discomfort for a period of 
approximately ten years after the 1982 injury.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's current back disorder had its onset in service or 
within one year of service.  The veteran's service medical 
records showed that he injured his lower pelvic area but made 
no reference to a chronic back disorder.  Indeed, the only 
medical evidence in support of the veteran's claim is the 
opinion provided by his treating chiropractor.  However, 
there is no evidence that the chiropractor reviewed the 
veteran's claims file and he provided no medical rationale or 
explanation for his opinion.  In Elkins v. Brown, 5 Vet. App. 
474, 478 (1993), the United States Court of Appeals for 
Veterans Claims (Court) rejected a medical opinion as 
"immaterial" where there was no indication that the physician 
reviewed the claimant's service medical records or any other 
relevant documents which would have enabled him to form an 
opinion on service connection on an independent basis.  See 
also Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without a 
review of the claims file, an opinion as to etiology of an 
underlying disorder can be no better than the facts alleged 
by the veteran).  In light of this case law, the 
chiropractor's opinion is of little probative value.  

In contrast, a VA examiner in February 2002 did review the 
veteran's claims file and determined that the veteran's 
degenerative disease of the lumbosacral spine was not related 
to service.  The examiner then suggested that this disorder 
was related to the veteran's age.  The Board places greater 
probative value on this opinion, as it was based on a review 
of the claims file and supported by sound rationale.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA 
may favor the opinion of one competent medical expert over 
that of another when decision makers give an adequate 
statement of reasons and bases); Guerrieri v. Brown, 4 Vet. 
App. 467, 473 (1993) ("the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches.... As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the [Board as] adjudicators. . 
.").

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a back disorder.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  38 U.S.C.A  
§ 5107(b); 38 C.F.R. § 3.102.  Despite the veteran's 
statements that his back disorder is related to service, as a 
layperson without medical expertise or training, his 
statements alone are insufficient to prove his claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 2 
Vet. App. at 494-95 (laypersons are not competent to render 
medical opinions).  Accordingly, the appeal is denied.

B.  Ankle and Hip Disorders

There is no evidence in the record that the veteran has a 
current diagnosis of bilateral ankle or hip disorders.  The 
veteran's service medical records made no reference to ankle 
or hip problems.  At his February 2002 VA examination, the 
veteran reported pain in his ankle and hips, especially with 
cold weather and inactivity.  However, no significant 
findings were shown on physical examination.  X-rays of the 
veteran's hips and right ankle were normal.  The Board notes 
that X-rays of the veteran's left ankle were not included; 
nevertheless, no objective findings involving the left ankle 
were shown on physical examination.  The Board notes further 
that in a November 2002 informal conference report of record 
the agreed upon actions included a query to the veteran by 
his service representative about any other sources of 
evidence especially that confirming bilateral hip and ankle 
disabilities.  No such evidence was, however, forthcoming, 
and the record contains no current diagnoses of bilateral hip 
and ankle disorders.

As there is simply no underlying disability to account for 
the veteran's complaints pain in his ankles and hips, his 
claims must be denied.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); see also Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability.); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).  The 
veteran is not competent to render an opinion concerning a 
medical diagnosis involving an orthopedic disability.  See 
Grottveit and Espiritu, both supra.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for bilateral ankle and bilateral hip disorders.  
Hence, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies, 38 U.S.C.A § 5107(b), 38 C.F.R. § 3.102, and the 
appeal is denied.



ORDER

Service connection for a back disorder is denied. 

Service connection for a bilateral ankle disorder is denied.

Service connection for a bilateral hip disorder is denied.




	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



